1    Candice L. Fields, SBN 172174
     CANDICE FIELDS LAW
2    520 Capitol Mall, Suite 750
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     CHRISTINA BENNETT
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  NO. 2:18-CR-00069-GEB
12                      Plaintiff,               STIPULATION REGARDING
                                                 EXCLUDABLE TIME PERIODS UNDER
13         v.                                    SPEEDY TRIAL ACT; FINDINGS AND
                                                 [PROPOSED] ORDER
14
                                                DATE:         June 7, 2019
15   BRIDGET COILTON, et al.,                   TIME:         9:00 a.m.
                                                JUDGE:        Hon. Garland E. Burrell, Jr.
16                      Defendant.
17
18
19         IT IS HEREBY STIPULATED between the parties through their respective

20   counsel, Assistant United States Attorney ROSANNE RUST, Assistant Federal

21   Defender LINDA C. ALLISON, attorney for BRIDGET COILTON, MICHAEL E.

22   HANSEN, attorney for WILLIAM BENNETT, and CANDICE L. FIELDS, attorney for

23   CHRISTINA BENNETT, as follows:

24
           1.     By previous order, this matter was set for status on June 7, 2019.
25
           2.     By this stipulation, the defendants now move to continue the status
26
     conference until July 26, 2019, under 18 U.S.C. § 3161 (h)(7)(A) and (B)(iv) [reasonable
27
     time to prepare] and Local Code T4.
28

                                               -1-
1           3.      The parties agree and stipulate, and request that the Court find the
2    following:
3                   a)     The government has produced more than 33,000 pages of
4           discovery in this case.
5                   b)     Defense counsel requires additional time to review the discovery,
6           consult with their clients, examine possible defenses, research and analyze
7           applicable Sentencing Guidelines, and continue investigating the facts of the
8           case.
9                   c)     Defense counsel believes that failure to grant the above-requested
10          continuance would deny counsel the reasonable time necessary for effective
11          preparation, taking into account the exercise of due diligence.
12                  d)     The government does not object to the continuance.
13                  e)     Further, the Court has requested that the parties stipulate to
14          continue the currently-set date for the status conference in this matter.
15                  f)     Based upon the above-stated findings, ends of justice are served
16          by the Court excluding such time, so that counsel for the defendants may have
17          reasonable time necessary for effective preparation, taking into account the
18          exercise of due diligence.
19                  g)     For the purpose of computing time under the Speedy Trial Act, 18
20          U.S.C. § 3161, et seq., within which trial must commence, the time period of
21          June 7, 2019 to July 26, 2019, inclusive, is deemed excludable pursuant to 18
22          U.S.C. §3161(h)(7)(A), B(iv) and Local Code T4 because it results from a
23          continuance granted by the Court at defendant’s request on the basis of the
24          Court’s finding that the ends of justice served by taking such action outweigh the
25          best interest of the public and the defendant in a speedy trial.
26          4.      Nothing in this stipulation and order shall preclude a finding that other
27   provisions of the Speedy Trial Act dictate that additional time periods are excludable
28

                                                  -2-
1    from the period within which a trial must commence, or that the same provision of the
2    Speedy Trial Act dictates future exclusions.
3          IT IS SO STIPULATED.

4    ///

5                                                     Respectfully submitted,

6    Dated: May 28, 2019                              McGREGOR W. SCOTT
                                                      United States Attorney
7
8                                                     /s/ Candice L. Fields for
                                                      ROSANNE RUST
9                                                     Assistant United States Attorney

10
     Dated: May 28, 2019                              HEATHER E. WILLIAMS
11                                                    Federal Defender

12
                                                      /s/ Candice L. Fields for
13                                                    LINDA C. ALLISON
                                                      Assistant Federal Defender
14                                                    Attorney for Defendant
                                                      BRIDGET COILTON
15
16   Dated: May 28, 2019                              /s/ Candice L Fields for
                                                      MICHAEL E. HANSEN
17                                                    Attorney for WILLIAM BENNETT

18
19   Dated: May 28, 2019                              /s/ Candice L. Fields
                                                      CANDICE L. FIELDS
20                                                    Attorney for CHRISTINA BENNETT

21
22
23
                                             ORDER
24
           IT IS HEREBY ORDERED that the status conference hearing set for June 7,
25
     2019, at 9:00 a.m., be vacated and continued to July 26, 2019, at 9:00 a.m.
26
           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
27
     et seq., within which trial must commence, the time period from the date of this order
28

                                                -3-
1    through July 28\6, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161
2    (h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance granted by
3    the Court at the parties’ request on the basis of the Court’s finding that the ends of
4    justice served by taking such action outweigh the best interest of the public and the
5    defendant in a speedy trial.
6
     Dated: June 4, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
